Citation Nr: 0033860	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (liver disease) due to exposure to herbicides.

3.  Entitlement to service connection for acute peripheral 
neuropathy due to exposure to herbicides.

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA), Regional Office (RO).

Review of the record reveals that the Houston VARO granted 
service connection and assigned a noncompensable disability 
evaluation for a puncture wound scar of the right forearm in 
an August 1992 rating decision.  Service connection for an 
acquired neuropsychiatric disorder including PTSD, as well as 
for duodenal ulcer and hypertension, were denied.  The 
veteran was informed of these determinations, as well as his 
procedural and appellate rights, by VA letter dated August 
31, 1992.  He did not initiate an appeal, and the decision 
became final.

In July 1994, the veteran filed an application to reopen his 
PTSD claim.

The RO, inter alia, denied entitlement to service connection 
for residuals of Agent Orange exposure in a December 1994.  
It is noted that porphyria cutanea tarda was considered to be 
one of the presumptive disabilities at that time.  The 
veteran was informed of this adverse determination by VA 
letter dispatched on January 4, 1995.  He did not initiate an 
appeal, and the decision became final.

The RO denied the veteran's claim of service connection for 
PTSD in a July 1995 rating decision.  The veteran thereafter 
completed an appeal with respect to this issue.

Following additional submissions by the veteran and further 
evidentiary development, the RO confirmed and continued the 
denial of the veteran's claim for service connection for PTSD 
in a June 1996 rating decision.  The RO also denied service 
connection for hepatitis C, claimed as due to an in-service 
blood transfusion, as well as entitlement to a nonservice-
connected disability pension.  The veteran was informed of 
this adverse determination by VA letter dated on June 24, 
1996.  He did not initiate an appeal with respect to his 
pension and hepatitis C claims, and these determinations 
became final.

In September 1996, the veteran filed a claim for service 
connection for porphyria cutanea tarda (liver disease) and 
peripheral neuropathy due herbicide exposure in Vietnam.

By rating decision issued in January 1997, following 
additional development, the RO denied entitlement to service 
connection for PTSD, nonservice-connected pension, as well as 
service connection for porphyria cutanea tarda (liver 
disease) and acute peripheral neuropathy as a result of 
exposure to herbicides on a de novo basis.  The veteran 
timely completed an appeal with respect to the denial of his 
pension and herbicide exposure claims.

The veteran and his spouse presented testimony as to his 
pension and PTSD claims at a personal hearing held by the 
Hearing Officer (HO) at the local VARO in October 1997.  By 
decision issued in February 1998, the HO granted entitlement 
to nonservice-connected pension.  However, the denial of 
service connection for PTSD was confirmed and continued in a 
supplemental statement of the case.

In April 1998, the veteran withdrew, in writing, his claim 
for pension from appellate status.  As such, the claim will 
no longer be discussed herein.  See Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

In December 1998, the veteran raised claims of entitlement to 
special monthly pension, a total rating based on individual 
unemployability due to service-connected disabilities, and 
entitlement to an increased rating for service-connected 
puncture wound scar of the right forearm.  By rating decision 
issued in February 1999, the RO denied entitlement to these 
benefits.

In March 1999, the veteran submitted a letter which the RO 
construed as a notice of disagreement with respect to the 
denial of the individual unemployability claim.  The veteran 
was issued a statement of the case as to this issue in April 
1999.  He filed a substantive appeal later that month.

The veteran thereafter presented testimony at an October 2000 
personal hearing held by the undersigned Veterans Law Judge 
in Washington, DC.  A copy of the transcript of that hearing 
has been associated with the claims folder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted above, the RO denied entitlement to special monthly 
pension benefits and an increased rating for service-
connected puncture wound scar of the right forearm in a 
February 1999 rating decision.  In March 1999, the veteran 
submitted a letter which the RO construed as a notice of 
disagreement solely with respect to the denial of the 
individual unemployability claim.

During the course of the veteran's October 2000 personal 
hearing, his accredited representative essentially argued 
that the March 1999 letter should have been construed as a 
notice of disagreement with respect to the veteran's special 
monthly pension and increased rating claims.

The issue of adequacy/timeliness of the notice of 
disagreement has not been adjudicated by the RO.  Therefore, 
it would premature and prejudicial for the Board to consider 
this issue in the first instance.  See Bernard, supra.

During the hearing course, the veteran also raised additional 
claims of entitlement to service connection for hearing loss, 
tinnitus and hypertension.  The Board finds that these 
additional claims are inextricably intertwined with the 
individual unemployability claim presently on appeals.

The CAVC has held that all issues "inextricably 
intertwined" with issues certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the veteran's 
claims for service connection are "inextricably 
intertwined" with the individual unemployability claim 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding in Harris, supra.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should adjudicate the issue of 
timeliness of the notice of disagreement 
with respect to the denial of his claims 
for special monthly pension and an 
increased rating for service-connected 
puncture wound scar of the left forearm.  
If any benefit sought, for which a timely 
notice of disagreement was filed, is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case.  The requisite period of time 
for a response should be afforded.  

3.  The RO should also adjudicate the 
veteran's claims of entitlement to 
service connection for hearing loss and 
tinnitus, and his application to reopen a 
claim for service connection for 
hypertension.

The veteran and his representative must 
also be, and hereby are, notified that a 
timely notice of disagreement, and a 
substantive appeal (VA Form 9), following 
the issuance of a statement of the case as 
to these issues,  must be filed in order 
to perfect an appeal as to one or more of 
these claims, and without such the Board 
will not have jurisdiction.

4.  The RO should then re-adjudicate the 
veteran's claims outlined on the title 
page of this decision.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


